
	

114 S1855 IS: United States-Philippines Security Partnership Enhancement Act of 2015
U.S. Senate
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1855
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2015
			Ms. Hirono (for herself, Mr. Rubio, Mr. Menendez, and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To provide special foreign military sales status to the Philippines.
	
	
 1.Short titleThis Act may be cited as the United States-Philippines Security Partnership Enhancement Act of 2015. 2.Special foreign military sales status for the Philippines The Arms Export Control Act (22 U.S.C. 2751 et seq.) is amended—
 (1)in sections 3(d)(2)(B), 3(d)(3)(A)(i), 3(d)(5), 21(e)(2)(A), 36(b), 36(c), 36(d)(2)(A), 62(c)(1), and 63(a)(2), by inserting the Philippines, before or New Zealand each place it appears;
 (2)in section 3(b)(2), by inserting the Government of the Philippines, before or the Government of New Zealand; and (3)in section 21(h), by inserting the Philippines, before or Israel each place it appears.
			
